DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Priority
Acknowledgment is made of applicant's claim for foreign priority based on two applications filed in Japan on 16 September 2016 and 21 March 2017. It is noted, however, that applicant has not filed a certified copy of the Japan 2016-181542 or the Japan 2017-054209 application as required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 3 and 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Someya et al (US 2015/0011092 A1).  With respect to applicant’s claims 1, 3 and 14-17, the composition of Example 4 in [0120] and its use as set forth in [0129] to [0134] to form underlayers which are coated on a substrate then cured by heating as set forth by Someya et al is a species anticipating applicants’ invention.  The compound having the oxazine structure is the polymer from Synthesis Example 4 in [0111] of Someya et al which is the polymer of Formula (2-9) as found on page 7 of Someya et al and is as follows: 
    PNG
    media_image1.png
    266
    540
    media_image1.png
    Greyscale
 and the solvent in the composition of Example 4 is a mixture of propylene glycol monomethyl ether acetate and propylene glycol monomethyl ether and cyclohexanone. 

Claim(s) 1-12 and 15-17 is/are rejected under 35 U.S.C. 102(a)(1 or 2) as being anticipated by Echigo et al (WO 2018/016614 A1) as evidenced by the English translation thereof.  
The publication date of Echigo et al is 25 January 2018 and before the established effective filing date of applicants’ application which is 15 March 2019 in view of 
With respect to applicant’s claims 1-12 and 15-17 , the compositions of Examples 26, 36 and 41 as set forth in [0966] Table 9 of Echigo et al are species of composition anticipating applicants’ invention wherein BF-BXZ is set forth in [0962] as follows: 
    PNG
    media_image2.png
    375
    871
    media_image2.png
    Greyscale
 and the solvent for these examples is PGMEA  which is set forth in [0956] as the organic solvent 
“ [0957]  (Examples 25 to 44) Further, the underlayer film forming materials for lithography having the compositions shown in Table 9 below were prepared. Next, these underlayer film forming materials for lithography were rotationally coated on a silicon substrate, and then baked at 110 ° C. for 60 seconds to remove the solvent of the coating film, and then the integrated exposure amount was 600 mJ by a high-pressure mercury lamp. A lower film having a thickness of 200 nm was prepared by curing at / cm and an irradiation time of 20 seconds. The following photoradical polymerization initiators, cross-linking agents and organic solvents were used.”
These layers then in [0964] –[0966] of Echigo et al were tested against a novolak underlayer to compare etching rates.
With respect to applicant’s claim 15, in view of 2 parts mass divided by 200.5 mass for the compositions of Echigo et al  yielding a 1.0 mass % of BF-BXZ present in the compositions with solvent, then the compositions do not have less than 1% by mass of BF-BXZ present and thus anticipate applicants’ invention when considering only one extra significant figure than that found in the claimed invention. 
The compositions of Echigo et al are intended for use in forming resist underlayer films as required of applicants’ invention in claims 1-12 and 15-17 thus showing the intended use set forth in applicant’s invention is also anticipated by Echigo et al. 
The examiner also cites the following: 
“A generic claim cannot be allowed to an applicant if the prior art discloses a species falling within the claimed genus.”  The species in that case will anticipate the genus.  In re Slayter, 276 In re Gosteli, 872 F.2d 1008, 10 USPQ2d 1614 (Fed. Cir. 1989).

Claim(s) 1-12 and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suwa (US 2006/0159839 A1).  With respect to applicant’s claims 1-12 and 15-17, the composition of Example 8of Suwa in [0132] and as set forth in Table 1  as resin composition H is a species of composition anticipating applicants genus even if for a different intended use than that set forth by applicants. The thermally crosslinkable compound (d) which is B-a type benzoxazine is set forth at the top of page 18 in the first column and is 
    PNG
    media_image3.png
    291
    628
    media_image3.png
    Greyscale
which is a species of applicants oxazine compound. The solvent used was diacetone alcohol and with respect to applicant’s claims 16-17,the composition H was formed on a silicon wafer then heat treated thus forming a coating film as required to anticipate applicants’ invention .  It is also noted by Suwa in [0001] that their heated formed imaged layers find use as interlayer  insulation films for semiconductor devices thus acting as not top layers but under layers for further semiconductor device formation making their use as layers under other resist layers optional  by things in prior art, does not cause claim drawn to those things to distinguish over prior art; Patent Office can required applicant to prove that subject matter shown to be in prior art does not possess characteristic relied on where it has reason to believe that functional limitation asserted to be critical for establishing novelty in claimed subject matter may be inherent characteristic of prior art; this burden of proof is applicable to product and process claims reasonably considered as possessing allegedly inherent characteristics.  In re Best, Bolton and Shaw (CCPA) 195 USPQ 430.“A generic claim cannot be allowed to an applicant if the prior art discloses a species falling within the claimed genus.”  The species in that case will anticipate the genus.  In re Slayter, 276 F.2d 408, 411, 125 USPQ 345, 347 (CCPA 1960); In re Gosteli, 872 F.2d 1008, 10 USPQ2d 1614 (Fed. Cir. 1989).

Claim(s) 1-3, 13 and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2011-75987 a as evidenced by the English translation thereof.  With respect to applicant’s claims 1-3, 13 and 15-17, Examples 10 and 16 in Table 1 of JP 2011-75987 a are compositions and form layers inherently capable of being resist underlayers in semiconductor formation wherein B-4 as set forth in [0121] as (c-21) is as follows: 
    PNG
    media_image4.png
    117
    275
    media_image4.png
    Greyscale
 and is a species of oxazine compound as required by applicants in their claim 13 invention and the solvent is as set forth in Example 1 of JP 2011- by applicants and is inherently capable of use as an underlayer indicated in [0021] of JP 2011-75987 a to be of use to form heat resistant insulating cured relief patterns.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Someya et al (US 2015/0011092 A1). With respect to applicants’ claims 1, 3 and 14-18, Someya et al teach the formation of resist underlayers for use in forming etch masks in fabricating semiconductor devices wherein as set forth in the abstract with no mention of solvent and the  the composition of Example 4 of Someya in [0120] and its use as set forth in [0129] to [0134] to form underlayers which are coated on a substrate then cured by heating as set forth by Someya et al the choice to add solvent and X to be O in order to form the compositions for making underlayers and using them in the processes set forth by Someya et al would have been prima facie obvious to form semiconductor devices as taught.  The compound having the oxazine structure is the polymer from Synthesis Example 4 in [0111] of Someya et al which is the polymer of Formula (2-9) as found on page 7 of Someya et al and is as follows: 
    PNG
    media_image1.png
    266
    540
    media_image1.png
    Greyscale
 and the solvent in the composition of Example 4 is a mixture of propylene glycol monomethyl ether acetate and propylene glycol monomethyl ether and cyclohexanone.
Conclusion



 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA HAMILTON whose telephone number is (571)272-1331.  The examiner can normally be reached on Monday and Thursday 10 am to 2 pm and 4 pm to 8 pm est Tuesday, Wednesday and Friday 10 am to 7 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CYNTHIA . HAMILTON
Examiner
Art Unit 1737



/CYNTHIA HAMILTON/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        03/13/2021